     Case: 4:19-cv-00148-DMB-JMV Doc #: 50 Filed: 09/17/20 1 of 1 PageID #: 203




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

SHALOLA SIMMONS, individually                                                        PLAINTIFF
and on behalf of the statutory wrongful
death beneficiaries of Jeffrey Dale
Simmons, deceased

V.                                                                NO. 4:19-CV-148-DMB-JMV

MISSISSIPPI CVS PHARMACY,
L.L.C., et al.                                                                   DEFENDANTS


                                   ORDER CLOSING CASE

       On September 16, 2020, the parties filed a “Joint Stipulation of Dismissal” in which they

“stipulate pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure that all claims

in this action be DISMISSED WITH PREJUDICE.” Doc. #49. Accordingly, this case is

CLOSED.

       SO ORDERED, this 17th day of September, 2020.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
